DETAILED ACTION
The Amendment filed February 3, 2021 has been entered. Claims 1-6 were withdrawn as of November 3, 2020. Claims 7 and 9 been amended. Currently, claims 1-17 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Jessica Engler, Reg. No. 72,602 on 4/15/2021.

The application has been amended as follows:
Claims 1-6 are cancelled.

Allowable Subject Matter
Claims 7-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 7-11, Fletcher et al. (“Smartball - A New Approach in Pipeline Leak Detection”, hereinafter Fletcher) in view of Tungseth et al. (US Pat. No. 3,762,446, hereinafter Tungseth) represents the best art of record. However, Fletcher in view of Tungseth fails to encompass all of the limitations of independent claim 7.
Specifically, Fletcher teaches a system for detecting leaks in pipes (see Abstract; see also Figure 2 and associated text) comprising: at least one smart ball (see Figure 2, SmartBall shown), comprising: an outer shell (see Figure 2, outer shell shown), comprising; a battery (see Figure 2, battery shown); a control system (see SmartBall Technical Concept section, description of control system); and a wireless communication mechanism (see SmartBall Technical Concept section, description of wireless communications); wherein the smart ball is a sensor ball (see SmartBall Technical Concept section, description of sensing); wherein the sensor ball further comprises at least one acoustic sensor (see Figure 4 and associated test, description of acoustic sensing);.
Fletcher fails to teach a system comprising at least two smart balls, each of which include at least two openings; at least two blades; a rotating axle; wherein one of the at least two smart balls is a healing ball; and wherein the healing ball further comprises: a receiver; an ejector; a healing fluid tank; and healing fluid.
Tungseth teaches a method and device for sensing and healing pipeline leaks (see Fig. 2; see Abstract; see also col. 2, line 58 through col. 4, line 10), wherein the device includes both sensing means (see col. 4, lines 44-53, description of sensing of pipeline leaks) and healing means (see col. 4, line 53 through col. 5, line 2, description of healing of pipeline after detecting leak).
However, Tungseth fails to teach a system for detecting and healing leaks in pipes comprising: at least two smart balls, each comprising: an outer shell, comprising at least two openings; a battery; at least two blades; a rotating axle; a control system; and a wireless communication mechanism; wherein one of the at least two smart balls is a sensor ball; wherein one of the at least two smart balls is a healing ball; wherein the sensor ball further comprises at least one acoustic sensor; and wherein the healing ball further comprises: a receiver; an ejector; a healing fluid tank; and healing fluid.
Hence the best prior art or record fails to teach the invention as set forth in independent claim 1 and the examiner can find no teachings for a system for detecting and healing leaks in pipes as claimed, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.

Regarding claims 12-17, Fletcher in view of Tungseth represents the best art of record. However, Fletcher in view of Tungseth fails to encompass all of the limitations of independent claim 12.
Specifically, Fletcher teaches a method for detecting leaks in pipes (see Abstract; see also Figure 2 and associated text) comprising: flowing a fluid through a pipeline (see Abstract); placing at least one sensor ball insides the pipeline (see Figure 1, SmartBall shown insides fluid pipeline), wherein the sensor ball further comprises at least one acoustic sensor (see Figure 4 and associated test, description of acoustic sensing); reading the acoustics of the pipeline by an acoustic sensor located inside the sensor (see Figure 4 and associated test, description of acoustic sensing), using the acoustic readings to find a leak in the pipeline (see Figure 4 and associated test, description of acoustic sensing).
Fletcher fails to teach a method which includes placing at least one healing ball inside the pipeline, wherein the sensor ball and healing ball each have at least two openings; wherein the sensor ball and healing ball each comprise a rotating axle and at least two blades; and wherein the sensor ball further comprises an acoustic sensor; (c) flowing the fluid through the openings of the sensor ball and the openings of the healing ball; (d) filling the blades of the sensor ball and the blades of the healing ball with fluid to propel the sensor ball and the healing ball through the pipeline; (g) the sensor ball sends information about a location of the leak to the healing ball; (h) the healing ball ejects a healing fluid; (i) the healing fluid flows through the pipeline to the leak location;1816952944_1REPLACEMENT SHEET (j) the healing fluid seals the leak.
Tungseth teaches a method and device for sensing and healing pipeline leaks (see Fig. 2; see Abstract; see also col. 2, line 58 through col. 4, line 10), wherein the device includes both sensing means (see col. 4, lines 44-53, description of sensing of pipeline leaks) and healing means (see col. 4, line 53 through col. 5, line 2, description of healing of pipeline after detecting leak) and wherein the method includes detecting the leak and healing the pipeline (see Fig. 2; see Abstract; see also col. 2, line 58 through col. 4, line 10).
However, Tungseth fails to teach a method for detecting and healing leaks in pipelines comprising:(a) flowing a fluid through a pipeline; (b) placing at least one sensor ball and at least one healing ball inside the pipeline, wherein the sensor ball and healing ball each have at least two openings; wherein the sensor ball and healing ball each comprise a rotating axle and at least two blades; and wherein the sensor ball further comprises an acoustic sensor; (c) flowing the fluid through the openings of the sensor ball and the openings of the healing ball; (d) filling the blades of the sensor ball and the blades of the healing ball with fluid to propel the sensor ball and the healing ball through the pipeline; (e) reading the acoustics of the pipeline by an acoustic sensor located inside the sensor ball; (f) using the acoustic readings to find a leak in the pipeline; (g) the sensor ball sends information about a location of the leak to the healing ball; (h) the healing ball ejects a healing fluid; (i) the healing fluid flows through the pipeline to the leak location; (j) the healing fluid seals the leak.
Hence the best prior art or record fails to teach the invention as set forth in independent claim 12 and the examiner can find no teachings for a method for detecting and healing leaks in pipes as claimed, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855